J-A07027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ZEPHANIAH STOREY                          :
                                           :
                    Appellant              :   No. 1144 EDA 2021

             Appeal from the PCRA Order Entered May 10, 2021
    In the Court of Common Pleas of Monroe County Criminal Division at
                      No(s): CP-45-CR-0000342-2014


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                               FILED JUNE 6, 2022

      Zebhaniah Storey appeals from the order denying his petition filed under

the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546. Storey raises

claims that his trial counsel was ineffective. We affirm.

      We previously summarized the factual history of the case as follows:

         Nicholas Possinger testified that Donald J. O’Reilly, a
         recovering heroin addict, called him asking Possinger to
         obtain heroin for him. Possinger testified that he then
         telephoned Storey, his usual dealer, to secure the heroin.
         Possinger and Storey made arrangements to meet at the
         Mount Airy Casino parking lot on February 10, 2013, for the
         exchange. Possinger took O’Reilly’s money and approached
         Storey’s vehicle to purchase the heroin. Possinger was the
         only one who met with or saw Storey during the drug deal.
         Possinger bought ten bags of heroin, which he gave to
         O’Reilly. O’Reilly gave Possinger two bags as compensation
         for setting up the drug deal. O’Reilly contacted Possinger
         again on February 13, 2013, to have him set up another
         drug deal, again offering him two bags of heroin as
         compensation. This deal occurred at the intersection of
         Abeel Road and Fish Hill Road. As in the previous deal,
J-A07027-22


         Possinger was the only person who saw or dealt with Storey.
         This time, Possinger purchased six bags of heroin, which
         were stamped with the initials A.O.N. Possinger testified
         that he recognized this stamp from heroin he had used in
         the past, and warned O’Reilly to be careful when taking his
         four bags, as this heroin was stronger than that purchased
         on February 10, 2013, and O’Reilly was just starting to use
         heroin again.

         On February 14, 2013, at approximately 1:45 a.m., Officer
         Christopher Staples of the Pocono Township Police
         Department responded to a call regarding an unresponsive
         male with a possible drug overdose. Officer Staples testified
         that he found O’Reilly in his bedroom in the early stages of
         rigor mortis. Officer Staples observed drug paraphernalia
         around O’Reilly’s room, including a lighter, a spoon,
         hypodermic needles, a measuring cup, and a belt. Deputy
         Coroner Teri Rovito subsequently pronounced O’Reilly dead.
         In O’Reilly’s pockets, she discovered four empty wax paper
         bags stamped with the letters A.O.N. The toxicology report
         indicated that there were fatal levels of morphine in
         O’Reilly’s blood.

         Police obtained a search warrant for the cell phone records
         of Storey, Possinger, and O’Reilly in an attempt to
         determine their general location during the two drug
         transactions. The records indicated that Possinger’s cell
         phone was utilizing towers in the general vicinity of the
         Mount Airy Casino on February 10, 2013, and that Storey
         was within the vicinity of the second transaction on February
         13, 2013.

Commonwealth v. Storey, 167 A.3d 750, 755 (Pa.Super. 2017).

      To the above, we will add additional testimony, relevant to the

ineffectiveness claims raised in Storey’s PCRA petition. First, during

Possinger’s testimony, the Commonwealth asked if Storey had “a lot of

customers,” and Possinger replied, “From what I could tell.” N.T., Sept. 9,

2015, at 29. Trial counsel objected, and the court sustained the objection. Id.

Trial counsel did not request a cautionary instruction regarding the testimony.


                                     -2-
J-A07027-22



      Next, during Officer Staples’ testimony, the Commonwealth asked about

whether there were incoming or outgoing calls from the phone believed to

belong to Storey to the residence of Storey’s parents. Id. at 128-29. Trial

counsel objected that there had been no foundation, as there was no

testimony regarding Storey’s parents’ residence. Id. The court required the

Commonwealth to lay a foundation, and Officer Staples testified he was

familiar with Storey’s parents and had contact information for them. He also

noted that when the police receive a call, general information is kept in a

database. Id. at 130-31. Trial counsel again objected, and the court gave a

curative instruction:

         So members of the jury, there was just testimony of this
         witness that he knows . . . [Storey’s] parents’ phone number
         or contact information, all right. That’s the evidence in the
         case. You’re not to speculate, in any manner whatsoever,
         as to how or why that information is available to this
         particular witness.

Id. at 133.

      The Commonwealth also presented the testimony of O’Reilly’s mother.

She testified about the events of the night that O’Reilly died. She also testified

about her relationship with her son and that he was a great son, had a lot of

friends, and was missed. N.T., Sept. 8, 2015, 71-72, 85-86.

      In September 2015, a jury convicted Storey of drug delivery resulting

in death, two counts of possession with intent to deliver a controlled substance

(“PWID”), two counts of possession of drug paraphernalia, and two counts of




                                      -3-
J-A07027-22



possession of a controlled substance.1 The trial court sentenced Storey to 108

to 276 months’ imprisonment. Storey appealed, and this court affirmed the

judgment of sentence in July 2017.

       In July 2018, Storey filed a PCRA petition and obtained reinstatement

of his right to file a petition for allowance of appeal. Storey filed the petition,

which the Pennsylvania Supreme Court denied in September 2019.

       In May 2020, Storey filed the instant pro se PCRA petition. Storey

retained counsel, who filed an amended petition, alleging ineffectiveness

claims, including that trial counsel was ineffective for not requesting a

cautionary instruction regarding testimony that Storey “had a lot of

customers” and for objecting to Officer Staples’ testimony. He also claimed

ineffectiveness for failing to object to O’Reilly’s mother’s testimony regarding

her son’s character and that he was missed, and for not challenging a juror

who allegedly knew Storey from a prior arrest. The court held a hearing at

which trial counsel and Storey testified.2

       Trial counsel testified that he remembered Possinger testifying that

Storey had “a lot of customers” and that he had objected to the testimony.

N.T., Nov. 20, 2020, at 13. He said he did not request a curative instruction


____________________________________________


1 18 Pa.C.S.A. § 2506(a), and 35 P.S. §§ 780-113(a)(30), (a)(32), and
(a)(16), respectively.

2 An employee of the Monroe County Probation Department also testified
regarding Storey’s credit for time served. Her testimony is not relevant to the
issues raised on appeal.

                                           -4-
J-A07027-22



because doing so often cements the objectionable testimony in the minds of

the jurors:

         The curative instruction nine times out of ten, and this is
         one of those times in my opinion, only cements the thought
         in the mind of the jurors.

         That is, if the jury hears that it’s not supposed to pay
         attention to that then suddenly if some of the jurors weren’t
         entirely paying attention when the statement was made
         they would then know that the statement was made and
         given the circumstances I was pretty certain that the jury
         would accept that statement as true.

         So I opted to simply stop and make certain that -- do the
         best I could to make certain that Mr. Possinger would not
         make further statements of that nature and then let it go at
         that.

Id. at 14.

      Trial counsel also discussed Officer Staples’ testimony. He stated he

recalled that during Officer Staples’ testimony, the officer mentioned a phone

number, and counsel “just automatically objected to the number and frankly

. . . that was a mistake because the Commonwealth was permitted to supply

information to the jury to the effect that the number had come up as being

registered or in some way connected with [Storey] during the course of the

investigation.” Id. at 15-16. He said he believed the court limited “that

testimony in a reasonable fashion but it is true that it did open the door.” Id.

at 17. He stated the objection had not been planned but occurred “because of

the way in which the testimony was presented.” Id. at 17-18. Counsel stated

that he was aware the Commonwealth was going to use the number to

attempt to connect Storey to the delivery and to locate Storey, and the

                                     -5-
J-A07027-22



objection “was to the number because it was pulled out the air so to speak.”

Id. at 31.

      Trial counsel also recalled the testimony of O’Reilly’s mother about the

decedent’s character and how he was missed by his family and friends. He

stated his decision not to object “was a matter of strategy.” Id. at 18. He

testified that the defense was based on claims that the statute is

unconstitutional, that Storey did not provide the drugs to Possinger, and that,

if Storey did provide drugs to Possinger, those were not the drugs provided to

O’Reilly. Id. at 19. He noted those defenses were based on challenging

Possinger’s testimony. Id. at 19-20.

      Trial counsel explained that he did not object because he did not “want

the jury to think that [Storey] was callous about and somehow didn’t care

about the fact that another human being was dead[.]” Id. at 20. He

elaborated, “[M]y feeling at the time was that if [counsel] interrupted

[O’Reilly’s mother] when she was reasonably stating the fact that she missed

her son . . . that the jury would hold that against [Storey].” Id. Counsel further

testified that in closing he was going “to express the fact it was unfortunate

that [O’Reilly] had in fact died,” and “if [he] had earlier challenged his mother

when she was expressing the loss . . . the jury might have thought that [he]

was being” callous or disingenuous. Id.

      Counsel conceded that he “pretty much knew what [O’Reilly’s mother]

was going to say,” and did not challenge her testimony prior to trial. Id. at

21. He testified that “when you’re dealing with death cases generally you

                                       -6-
J-A07027-22



expect a certain amount of emotional testimony from family members and it’s

very very difficult to preclude family members from testifying because

ordinarily they have some connection with the alleged crime so that their

testimony is to a certain extent relevant.” Id. at 31.

      The parties filed post-hearing briefs. The court then denied the petition.

Storey filed a timely notice of appeal.

      Storey raises the following issues:

         A. Whether PCRA court erred and abused its discretion by
         failing to find that trial counsel was ineffective during trial
         for failing to seek a corrective instruction regarding
         testimony from Nicholas Possinger to the extent that Storey,
         “Had a lot of customers.”

         B. Whether the trial court erred and abused its discretion by
         failing to find that trial counsel was ineffective during trial
         for allowing emotional testimony from the mother of the
         decedent about how much she missed him and how much
         pain she was in from losing him without [sic]?

         C. Whether the PCRA court erred and abused its discretion
         by failing to find that trial counsel was ineffective during trial
         for allowing a courthouse employee who knew of [Storey]
         to serve on the jury?

Storey’s Br. at 5-6 (capitalization regularized).

      In his issues, Storey claims the PCRA court erred in denying his claims

that trial counsel was ineffective.

      When reviewing the denial of a PCRA petition, we “determine whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Small, 238

A.3d 1267, 1280 (Pa. 2020). Our standard of review of the PCRA court’s legal



                                       -7-
J-A07027-22



conclusions is de novo, while our “scope of review is limited to the findings of

the PCRA court and the evidence of record[.]” Id.

      To establish a claim that trial counsel was ineffective, a petitioner must

plead and prove three things: “(1) [the] underlying claim is of arguable merit;

(2) the particular course of conduct pursued by counsel did not have some

reasonable basis designed to effectuate [the petitioner’s] interests; and, (3)

but for counsel’s ineffectiveness, there is a reasonable probability that the

outcome    of   the   challenged   proceeding   would   have   been   different.”

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). An ineffectiveness

claim will only be successful where the petitioner satisfies each prong.

Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa. 2009). For the

reasonable basis prong, courts “do not question whether there were other

more logical courses of action which counsel could have pursued; rather,

[courts] must examine whether counsel’s decisions had any reasonable basis.”

Commonwealth v. Chmiel, 30 A.3d 1111, 1127 (Pa. 2011) (quoting

Commonwealth v. Washington, 927 A.2d 586, 594 (Pa. 2007)).

      Counsel’s chosen strategy lacks a reasonable basis only if the petitioner

proves that “an alternative not chosen offered a potential for success

substantially greater than the course actually pursued.” Id. (quoting

Commonwealth v. Williams, 899 A.2d 1060, 1064 (Pa. 2006)). To establish

the prejudice prong, “the petitioner must show that there is a reasonable

probability that the outcome of the proceedings would have been different but

for counsel’s ineffectiveness.” Id.

                                      -8-
J-A07027-22



      In his first issue, Storey claims that trial counsel’s failure to request a

cautionary instruction following Possinger’s statement in which he agreed that

Storey had a lot of customers constituted ineffective assistance of counsel. He

also claims that counsel’s objection during Officer Staples’ testimony about

Storey’s family’s phone number enabled the Commonwealth to ask further

questions about why he knew the phone number. Storey contends that the

objection thus led “to a reasonable conclusion in [the jurors] minds that Storey

was regularly in trouble with the police.” Storey’s Br. at 13.

      Storey claims that the decision to object to Officer Staples’ testimony

regarding the phone number combined with the failure to request a judicial

instruction following Possinger’s testimony, “create[d] the strong impression

that Storey was [a] well known drug dealer among both drug users and the

police,” which was “overwhelmingly prejudicial in a case like this one where

someone . . . died from ingesting illegal drugs.” Id. at 15. Storey claims the

case against him was “more tenuous than most in that there was no

accusation that Storey had ever even met the deceased victim.” Id. at 16. He

claims that “[b]y allowing the jury to think of Storey as a regular drug dealer

with an established reputation with both addicts and law enforcement trial

counsel furthered the idea that Storey was likely to be guilty based on

concepts other than the evidence actually presented in trial.” Id.

      Storey does not mention in his Statement of Questions Presented his

claim relating to the objection to Officer Staples’ testimony, and this issue is

not “fairly suggested” by the questions he explicitly lists. See Storey’s Br. at

                                      -9-
J-A07027-22



5-6; Pa.R.A.P. 2116(a).3 He did include the claim in his Rule 1925(b)

statement, and the trial court addressed it. However, the Commonwealth did

not address it in its brief, likely because it does not appear in Storey’s

Statement of Questions Presented. Our review is materially hampered, and

the issue is therefore waived. It is meritless in any event, as we explain below.

       The PCRA court first concluded that trial counsel was not ineffective for

failing to request a cautionary instruction following Possinger’s testimony. It

reasoned counsel “had a reasonable strategic basis” to not request a curative

instruction following Possinger’s testimony. The court pointed out counsel’s

testimony that a curative instruction “cements the thought in the mind of the

jurors,” and if a juror had not been paying attention, they would then know

the statement had been made and counsel was “pretty certain that the jury

would accept that statement as true.” Trial Court Opinion, filed May 10, 2021

(“1925(a) Op.”) at 9-10 (citation omitted).

       We conclude the record supports the court’s findings, and it did not err

as a matter of law. Counsel had a reasonable basis for not requesting a

curative instruction. This claim therefore fails.

       Next, the PCRA court rejected Storey’s claim that counsel was ineffective

for objecting to the testimony regarding the phone number. The court

concluded he failed to establish prejudice. The court noted that on direct

appeal, this Court determined that Officer Staples’ testimony that there was
____________________________________________


3 “No question will be considered unless it is stated in the statement of
questions involved or is fairly suggested thereby.” Pa.R.A.P. 2116(a).

                                          - 10 -
J-A07027-22



a call from the phone allegedly belonging to Storey’s parents’ phone number

was relevant to prove Storey was the dealer with whom Possinger met, and

noted the court issued a limiting instruction.4 The PCRA court therefore

concluded that Storey “failed to demonstrate that the testimony would not

have been presented in the absence of this objection.” Id. at 11.

       The record supports the court’s findings and the court did not err in

finding Storey failed to prove prejudice. Storey did not establish the evidence

would not have been admitted. In addition, he also did not establish that the

trial outcome would have been different had counsel not objected.

       Both in the PCRA court and on appeal, Storey has attempted to combine

these two claims of ineffectiveness, reasoning that together the alleged errors

allowed the jury to think Storey was a regular drug dealer. This claim lacks

merit. Even if separate allegations of error that are individually meritless could

in combination add up to a valid claim of error,5 Storey failed to establish

prejudice, that is, that the outcome of the trial would have been different had


____________________________________________


4 On direct appeal, this Court first noted that Storey opened the door to the
testimony through the objection, but then concluded the claim lacked merit.
Storey, 167 A.3d at 759.

5 The Pennsylvania Supreme Court has “held that no number of failed
ineffectiveness claims may collectively warrant relief if they fail to do so
individually.” Commonwealth v. Koehler, 36 A.3d 121, 161 (Pa. 2012). It
has therefore found that where individual claims “are rejected for lack of
arguable merit, there is no basis for an accumulation claim.” Id. It has held,
however, that where “the failure of individual claims is grounded in lack of
prejudice, . . . then the cumulative prejudice from those individual claims may
properly be assessed.” Id.

                                          - 11 -
J-A07027-22



counsel made other decisions regarding the testimony. This is so because of

the clear testimony that Storey supplied the heroin that led to O’Reilly’s death.

       In his second issue, Storey claims counsel was ineffective for not filing

a motion in limine to preclude O’Reilly’s mother’s testimony, where she spoke

about her son’s character and how he was missed. He claims the testimony’s

“sole purpose was to enflame the passions of the jury.” Storey’s Br. at 17. He

asserts that a motion in limine would have avoided counsel’s concerns that

objecting during trial would cause the jury to perceive his client as callous and

would have kept the jury from hearing the emotional and prejudicial

testimony.

       The PCRA court found counsel had a reasonable basis for not filing a

motion in limine to preclude the testimony. It also concluded that Storey did

not prove that such a motion would have had success.6

       Storey is not entitled to relief. Although victim impact testimony is as a

rule only admissible at sentencing, and during the trial itself, Storey has again

failed to prove prejudice. See Commonwealth v. Jordan, 65 A.3d 318, 333-

34 (Pa. 2013) (holding testimony of victim’s widow was erroneously admitted

during guilt phase of capital trial, but that the error was harmless). “An error

is harmless when the Commonwealth can establish that the properly admitted
____________________________________________


6 The PCRA court also concluded that counsel had a reasonable basis for not
objecting to the testimony, pointing out counsel’s testimony that he did not
want the jury to think Storey was callous or that he did not care another
human had denied and that he did not want to contradict his intended closing,
which included that the death was unfortunate. On appeal, Storey does not
claim counsel was ineffective for failing to object during the testimony.

                                          - 12 -
J-A07027-22



and uncontradicted evidence of guilt was so overwhelming and the prejudicial

effect of the error so insignificant by comparison that the error could not have

contributed to the verdict.” Id. at 333 (citation ommitted). In view of

Possinger’s strong, clear testimony that Storey supplied the heroin that

resulted in O’Reilly’s death, we cannot say that there is a reasonable

probability that the outcome of the proceedings would have been different but

for the admission of the testimony.

      In his final issue, Storey claims counsel was ineffective for allowing a

courthouse employee who knew Storey to serve on the jury. Storey did not

raise this claim in his Rule 1925(b) statement, in which he raised only the

following issues:

         1. The PCRA Court erred and abused its discretion by failing
         to find that trail counsel was ineffective during trial by failing
         to seek a corrective instruction regarding testimony from
         Nicholas Possinger to the extent that Storey, “had a lot of
         customers.”

         2. The PCRA Court erred and abused its discretion by failing
         to find that trail counsel was ineffective during trial by
         allowing a police officer to testify that he was aware of
         Storey’s phone number prior to the incidents involved with
         the trial by ether objection or preemptive Motion in Limine.

         3. The PCRA Court erred and abused its discretion by failing
         to find that trail counsel was ineffective during trial by
         allowing emotional testimony from the mother of the
         decedent about how much she missed him and how much
         pain she was in from losing him without either objection or
         preemptive Motion in Limine.




                                      - 13 -
J-A07027-22



Concise Statement of Matters Complained of on Appeal, filed June 28, 2021,

at 1-2. Storey therefore waived his issue claiming counsel was in effective

during voir dire. See Pa.R.A.P. 1925(b)(4)(vii).7

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2022




____________________________________________


7 Even if Storey had not waived the claim, we would conclude the PCRA court
properly denied it. See 1925(a) Op. at 15-18 (concluding the record did not
support Storey’s claim that the juror knew him from a prior arrest, pointing
out she only answered that she knew Storey by name, concluding that
“[m]any other venirepersons raised issues that can be seen as more emotional
or more likely to risk bias,” and concluding Storey did not prove by a
preponderance of the evidence that counsel lacked a reasonable basis to not
strike the juror); N.T., Nov. 20, 2020, at 23-36 (trial counsel testified that
“there [were] a number of people that [they] used the peremptories for and
it’s always a balancing act as to how many peremptories you have and what
damage you thought the other people would be” and noted the juror “was on
the list but [they] did not have enough peremptories” to strike him or her).

                                          - 14 -